Citation Nr: 1032093	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior 
to July 19, 2007 and greater than 50 percent from July 19, 2007 
for service connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman





INTRODUCTION

The Veteran had active service from September 1978 to July 1981 
and from July 1981 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX that 
denied entitlement to a rating greater than 10 percent for 
service connected migraine headaches.  In October 2008, the RO 
granted a 50 percent rating for service connected migraine 
headaches, effective July 19, 2007.


FINDINGS OF FACT

1.  Prior to July 19, 2007, the Veteran suffered multiple 
prostrating attacks per day which affected his ability to obtain 
and maintain employment.

2.  Fifty percent is the highest rating provided for migraines 
and an extraschedular rating is not warranted as the Veteran has 
been awarded TDIU benefits.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service connected 
migraines prior to July 19, 2007 have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2009).

2.  A rating greater than 50 percent for service connected 
migraines from July 19, 2007 is not warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating greater than 10 percent 
prior to July 19, 2007 and greater than 50 percent from July 19, 
2007 for his service connected migraine headaches.  Disability 
ratings are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126. Hart appears to extend Fenderson to all 
increased evaluation claims.

The RO rated the Veteran's migraine headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100, migraines.  Diagnostic Code 
8100 provides a 50 percent rating for very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over last several months; and, a 10 percent rating for 
migraines with characteristic prostrating attacks averaging one 
in 2 months over last several months.  38 C.F.R. § 4.124a, DC 
8100.

Neither the Court nor the rating criteria define "prostrating."  
12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the matter 
of what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF 
AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The Veteran had a VA examination in May 2006.  The examiner 
reviewed the claims file.  The Veteran reported that he suffers a 
constant headache, measuring a 4 on a scale to 10.  His flare-ups 
are caused by stress, insomnia, thinking about headaches, and 
anxiety and rate a 10 on the pain scale.  He said his migraines 
are alleviated by medication and lying in a dark room.  The 
examination report indicates that the headaches are characterized 
by heavy weighted pain and pressure without weakness, fatigue or 
functional loss.  The Veteran reported suffering two headaches, 
or flare-ups, lasting 30 minutes each, on a daily basis.  Flare-
ups are characterized by nausea, vomiting, tightness in the neck 
and shoulders, blurred vision, and rhinorrhea.  Symptoms require 
the Veteran to lay in a dark, quiet room and cause 
incapacitation.  Another VA examination was conducted in November 
2006.  The same symptoms were reported with the exception of 
daily occurrences, at which time the Veteran reported suffering 
one incapacitating episode, lasting 30 minutes, on a daily basis.

VA outpatient treatment records show that the Veteran was 
prescribed oxygen treatments to aid with migraine relief in 
September 2006.  Private treatment records from the R.R.M.C. 
Emergency Room show that the Veteran sought treatment for a 
migraine in March 2007.

In July 2007, the Veteran had another VA examination.  The 
examiner reviewed the claims file.  During the examination, the 
Veteran reported headaches accompanied by pain and stiffness of 
the neck and upper back, and stated that he cannot put pressure 
on these areas, so he will rest sitting up instead of lying down.  
He also stated that his eyes will hurt and that these episodes 
occur three to four times per day.  The headaches are accompanied 
by intolerance to noise and bright light, anger, agoraphobia, 
nausea, and with treatment, they last about 20 minutes.  During 
these episodes, rating a 10 on the pain scale, the Veteran 
usually seeks relief in a dark, quiet room.  

At an August 2007 VA examination, conducted for individual 
unemployability (TDIU) purposes, the Veteran reported the same 
symptomatology and stated that his condition has interfered with 
his social activities and employment.

In October 2007, a VA physician indicated that the Veteran most 
likely suffers chronic cluster headaches, the severity of which 
prevent him from being employed.  Another VA treating provider 
indicated in a June 2008 letter that the Veteran's severe 
migraines and service connected mental disabilities prevent him 
from seeking employment.

In August 2008, the Veteran had another VA examination.  The 
examiner reviewed the claims file.  The Veteran reported 
suffering three to four migraines per day and that nothing 
completely relieves his symptoms.  He stated that most headaches 
are prostrating.

As noted above, the Veteran seeks a rating greater than 10 
percent prior to July 19, 2007 and greater than 50 percent from 
July 19, 2007 for service connected migraine headaches.  Under DC 
8100, a 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring on an 
average once a month over last several months.  

As shown above, the VA examinations and all other evidence 
received since the Veteran filed his claim for an increased 
rating show that he has suffered and continues to suffer multiple 
prostrating attacks per day which affect his ability to obtain 
and maintain employment.  Therefore, the Board finds that the 
Veteran's disability picture more closely resembles the criteria 
for a 50 percent rating prior to July 19, 2007.

With respect to the period from July 19, 2007, the Board notes 
that a 50 percent evaluation is in effect.  This is the maximum 
evaluation for migraines.  The record suggests that no other 
diagnostic code would be applicable, and the Board cannot 
identify a diagnostic code that would be more appropriate to the 
Veteran's diagnosed disability and his reported symptoms.

Effectively, the only way in which a disability rating in excess 
of the currently assigned 50 percent may be considered is through 
the application of the extraschedular rating provision.  38 
C.F.R. § 3.321.  The Board is aware of the Veteran's complaints 
as to the effect of his service connected migraines on his 
employment and activities of daily living.  However, in this 
case, referral for an extra schedular rating is not warranted.  
Objective evidence does not show that the Veteran is frequently 
hospitalized for his migraines, or that this disability causes a 
"marked" interference with employment beyond that contemplated 
in the schedular standards.  As such, the requirements for 
referral for extraschedular evaluation are not met.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  If this is the case, 
then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

In sum, a 50 percent rating is warranted prior to July 19, 2007, 
thus the Veteran's claim is granted in part.  A disability rating 
greater than 50 percent from July 19, 2007 is not warranted, thus 
the Veteran's claim is denied in part.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). In Vazquez-Flores v. 
Shinseki, 530 F.3d 1270 (Fed.Cir. 2009), the Federal Circuit held 
that "...insofar as the notice described by the Veterans Court 
in Vazquez- Flores requires the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  The Federal Circuit also 
stated that 38 U.S.C.A. § 5103 did not require "veteran-specific 
notice", that is, notice that depended on the particular facts 
of a veteran's claim.  Id. at 1277-78.  Rather, VA must provide 
"claim-specific notice", that is "generic notice provided in 
response to a request for service connection must differ from 
that provided in response to a request for an increased rating."  
Id.  The Board interprets this to mean that in an increased 
rating claim, the Veteran no longer has to be provided with 
notice of the specific diagnostic codes under which he is rated.

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
March 2006 and May 2008 that fully addressed all notice elements.  
The letters informed the Veteran of the evidence required to 
substantiate his claim and of his and VA's respective duties for 
obtaining evidence.  Although the notice letters were not sent 
before the initial RO decision in this matter, the Board finds 
that this error was not prejudicial because the actions taken by 
VA after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of a rating decision issued 
in October 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted emergency room records, statements, and 
buddy statements and he was afforded multiple VA medical 
examinations as discussed above.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent rating is granted prior to July 19, 2007 for service 
connected migraines.

A rating greater than 50 percent for service connected migraines 
from July 19, 2007 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


